UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARREN NELSON HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00148-RJC-CH-1)


Submitted:   September 28, 2012           Decided:   October 19, 2012


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Director, Erin K. Taylor, Ann Hester, Assistant
Federal Defenders, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant.   Amy Elizabeth
Ray,   Assistant  United  States   Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darren    Nelson     Harrison     appeals     the    district   court’s

judgment revoking his supervised release and sentencing him to

ten months in prison followed by eighteen months of supervised

release.      Harrison’s    attorney       has   filed   a     brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967), raising the issue of

whether Harrison’s revocation sentence is plainly unreasonable

but concluding that there are no meritorious grounds for appeal.

Harrison was notified of his right to file a pro se supplemental

brief but has not done so.          We affirm.

           We    review     a    district        court’s     judgment      revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.      United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).     We will affirm a sentence imposed after revocation

of supervised release if it is within the prescribed statutory

range and not plainly unreasonable.                United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).              We first consider whether

the sentence is procedurally or substantively unreasonable.                       Id.

at 438.    In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than   reasonableness      review    for    Guidelines       sentences.      United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                      Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.               Id. at 657.

                                        2
               While a district court must consider the Chapter Seven

policy       statements          and   the    statutory       factors   applicable         to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.               Id. at 656-57.           Moreover, while a district

court must provide a statement of reasons for the sentence, the

court       need    not   be     as    detailed      or    specific   when    imposing     a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

               We    have      reviewed      the    record    and   conclude    that   the

district      court       did    not   abuse       its    discretion,   and    Harrison’s

sentence       is    both       procedurally        and    substantively      reasonable.

Moreover, in accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.

               Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                         If the client requests

that    a    petition       be    filed,     but    counsel    believes      that   such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

                                               3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4